DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed on 11/3/2022 has been entered. Claims 1-19 and 21-22 have been 
canceled. Claims 20 and 23-33 remain for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 20 and 26-27 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Iwasa et al. (Iwasa et al. – 2008/0297350; herein after referred to as “Iwasa”).
Regarding claims 20 and 26, Iwasa discloses a device comprising: 
a first layer including a first area, at least a portion of said first area including a first component, and a second area, and a second layer including a first electrically non-conductive area, at least a portion of said first electrically non- conductive area aligned with said first component, and a third area aligned with said second area; an intermediate layer disposed between said first layer and said second layer; and a battery in said second area and said third area. (Iwasa, figure 1, first layer 8b with first area having IC module 2, a second area as shown in the attached figure, a second layer 9a having a first electrically non-conductive area, a third area, an intermediate layer 8a disposed between the first layer 8b and second layer 9a, a battery 10 in the second area and the third area).


    PNG
    media_image1.png
    368
    536
    media_image1.png
    Greyscale

Regarding claim 27, Iwasa discloses the device of claim 26 2, wherein said first electrically non-conductive area includes a polyimide sheet (Iwasa, figure 1, first layer 8b with first area having IC module 2, a second area as shown in the attached figure, a second layer 9a having a first electrically non-conductive area, a third area, an intermediate layer 8a disposed between the first layer 8b and second layer 9a, a battery 10 in the second area and the third area; par. 0033 – layer 9a can be plastic film).  

  Claims 23-25 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Pennaz et al. (Pennaz et al. - 2006/0227523; herein after referred to as “Pennaz”).
Regarding claim 23, Pennaz discloses a device comprising: 
a first layer including a first area, at least a portion of said first area including a first component, and a second area, and a second layer including a first electrically non-conductive area, at least a portion of said first electrically non- conductive area aligned with said first component, and a third area aligned with said second area; and a battery in said second area and said third area, wherein said first electrically non-conductive area includes an absence of any material (Pennaz, figure 6, first layer, first area, second area, first component/IC 180, the first electrically nonconductive area, the third area, the battery 190 as shown below).


    PNG
    media_image2.png
    441
    548
    media_image2.png
    Greyscale

Regarding claim 24, Pennaz discloses the device of claim 23, wherein said first electrically non-conductive area includes one or more cutouts (Pennaz, figure 6, first layer, first area, second area, first component/IC 180, the first electrically nonconductive area, the third area, the battery 190 as shown below).  
  	Regarding claim 25, Pennaz discloses the device of claim 23, wherein said at least a portion of said first electrically non-conductive area includes one or more cutouts, and said one or more cutouts are aligned with said first component.  

Response to Arguments
Applicant’s arguments and amendment filed on 11/3/2022 have been considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwasa et al. (2008/0297350) and Pennaz et al. (2006/0227523). 

Allowable Subject Matter
Claims 32-33 are allowed.

Claims 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose: 
i. the device of claim 20, wherein at least one of said first area, said second area, and said third area include one or more additional components (claim 28).  
ii. the device of claim 20, wherein said first component is a magnetic stripe communication device (claim 29).  
iii. the device of claim 20, wherein said first layer and said second layer each independently comprise one or more sublayers (claim 30).  
iv. the device of claim 20, further comprising: an intermediate layer disposed between said first layer and said second layer, wherein said first layer, said second layer, and said intermediate layer each independently comprise one or more sublayers (claim 31).
v. a circuit board comprising: a first layer including a magnetic stripe communication device; a second layer; and a third layer, wherein the second layer is between the first layer and the third layer, and the third layer does not overlap a region of the circuit board including the magnetic stripe communication device (claim 32).  
vi. a device comprising: a circuit board including a first layer, a second layer, and a third layer, wherein the second layer is between the first layer and the third layer, a magnetic strip communication device extends through the first layer, and the third layer does not overlap a region of the card including the magnetic stripe communication device (claim 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIEN M LE/Primary Examiner, Art Unit 2876